DETAILED ACTION

This is in response to the Amendment filed 3/30/2021, in which claims 1-21 are presented for examination.    


Allowable Subject Matter
Claims 1-21 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The prior art or record fails to reasonably disclose the combination of elements as claimed and arranged by the applicant.  
	The examiner has found the following prior art best matching the applicant’s claims:
	Ikawa (US Publication No. 20070198721 A1), 
	Yaffe (US Publication No. 20130060838 A1), 
	Low (US Publication No. 20090106571 A1) and 
	Shen (US Publication No. 20140053054 A1)

Regarding claim 1, Ikawa discloses a method, comprising: creating, by a broker service (e.g., load balancer 111), a browser server pool from a plurality of browser servers, wherein the browser server pool comprises a first browser server and a second 
connecting, by the broker service(e.g., load balancer 111), a client agent (a client agent is interpreted as an application or a program on the client device.  In this case, the web browser 141 of the client 102 corresponds to the claimed client agent.) to a first active web browser session hosted by the first browser server; (paragraphs 0049, 0051, 0053, 0054, Fig. 1.   Connecting, by the broker service, e.g., the load balancer 111, a client agent, e.g., the web browser 141 of client device 102, to a first active web browser session, e.g., a purchase service session or a seat reservation session, hosted by the first browser server, e.g., the business servers 112.) 
determining, by the broker service, (paragraphs 0134-0140, Fig. 1.  The operation management apparatus 106, managing the plurality of servers, can be considered together with the load balancer 111 as the claimed broker service) whether the first active web browser session is to be transferred to the second browser server; (paragraphs 0134-0140. The operation management apparatus 106 determines whether a web browser session needs to be moved to another server using the load value stored in the business server state table 125, shown in Fig. 6)
upon determining that the first active web browser session is to be transferred to the second browser server: 

receiving, by the broker service, in response to the session context request, the session context from the first active web browser session; (paragraphs 0067, 0104-0106, 0112.  The session information destination decision unit 123 of the operation management apparatus 106, as a part of the broker service, determines on a business server of destination to which the session information is moved or transferred, and instructs the session information to be received at a destination business server specified by the session information destination decision unit 123 of the operation management apparatus 106.  Furthermore, the session information is received by the operation management apparatus 106, as a part of the broker service, and then is transmitted to the business server of destination through the operation management apparatus 106.)
launching, by the broker service, a second web browser session hosted by the second browser server; (paragraphs 0051, 0110, 0116.  the load balancer 111, as a part of the broker service, when receives the continuation HTTP requests 103 being transferred to the business server 112 of destination, launches a new session with the business server 112 of destination, that is the second browser server.)

transferring, by the broker service, the client agent from the first active web browser session to the second web browser session, (paragraphs 0078-0081,0106, Fig. 2B. The load balancer 111, as a part of the broker service, transfers the web browser 141 of the client 102 from the session with the source business server to the destination business server via cookie switching, with cookie field indicating the server identifier, while the session information is being maintained in the operation management apparatus 106, also a part of the broker service, from transmission from the source business server to the destination business server.)
in response to the transferring, connecting the client agent to the second web browser session, (paragraphs 0008, 0078-0081,0106, Fig. 2B.  In response to the transferring, the browser receives response of the browser’s request from the business server of destination.  It is implied that the client agent, e.g., the browser, is connected to the second web browser session with the business server of destination.)
Yaffe discloses creating, by a broker service (e.g., load balancer 202), a browser server pool from a plurality of browser servers (MISs 201), wherein the browser server pool comprises a first browser server (MIS 201)and a second browser server (another MIS 201) (see e.g., Fig. 1.  Paragraph 0038. When the load balancer 202 is connected to the plurality of MISs 201, a browser server pool is created.  The browser server pool 
connecting, by the broker service (e.g., load balancer 202), a client agent (e.g., web application clients 101, such as web browser 101 – paragraph 0029 and Fig. 1) to a first active web browser session hosted by the first bowser server, (paragraphs 0082, 0104, The connection and communication of the client agent, such as web application clients 101, in the first active web browser session with first browser server, such as the current MIS 201, is facilitated by the broker service, e.g., load balancer 202.)
determining , by the broker service, whether the first active web browser session is to be transferred to the second browser server (paragraphs 0073 and Figs. 1, 2 and 3, selecting different Mainframe Integration Servers (MISs) to serve different requests of the same session is considered as determining transferring a first active web browser session to a second server.)
upon determining that the first active web browser session is to be transferred to the second browser server: (paragraphs 0073 and Figs. 1, 2 and 3, selecting different Mainframe Integration Servers (MIS) to serve different requests of the same session is considered as transferring a first active web browser session to a second server.)
receiving, by the broker service (e.g., load balancer 202), in response to the session context request, a serialized session context (serialized session state) from the first active web browser session (the session with current MIS 201); (paragraphs 0082)
initializing, by the broker service (e.g., load balancer 202), the second web browser session (e.g., the session with another MIS 201) (paragraph 0082 , initializing, by the load balancer, a second web browser session with another MIS.  The serialized 
transferring, by the broker service (e.g., load balancer 202), the client agent (e.g., web application clients 101, such as web browser 101 – paragraph 0029 and Fig. 1) from the first active web browser session to the second web browser session, while maintaining the serialized session context from the first active web browser session in the second web browser session. (paragraphs 0082, 0104, The communication of the client agent, such as web application clients 101 in the first active web browser session with the current MIS 201, is facilitated by the broker service, e.g., load balancer 202, to be transferred to be in a second active web browser session with another MIS 201. The session information is serialized, transferred, and de-serialized to maintain a stateful session.  As such, the serialized session context from the first active web browser session is maintained in the second web browser session.)
 in response to the transferring, connecting the client agent to the second web browser session, (paragraphs 0037, 0082, 0104 and Fig. 1.  The client agent, i.e., web browser 101,  is connected to the second web browser session with the other MIS 201 via the broker service, e.g., load balancer 202, such that the client agent receives response of the client HTTP request from the other MIS 201.)
terminating, by the broker service, the first active web browser session. (paragraph 0103.  The broker service, e.g., load balancer 202, redirects all requests away from the current MIS instance that is shutdown to the other MIS instance, which essentially terminates the first active web browser session with the current MIS.)

Low also discloses wherein the client agent communicates with the second browser server via the remote display protocol; (paragraph 0044.  The client agent communicates with any of the servers 106a-106n via the remote display protocol.)  
Shen discloses a proxy server that enables “seamless migration of a browsing session from one device to another device.”  Paragraph 0019.  Specifically, Shen discloses that the proxy server fully preserves the states of the browsing session of the first client device by storing these states of the browsing session in an instance of the virtual browser 218 corresponding to the browsing session of the first client device 108-1, and that “the proxy server 104 may employ information of these states to restore the browsing session in the second client device 108-2.”  Paragraph 0063.
However, Ikawa, Yaffe, Low and Shen, whether considered individually or in combination, do not disclose wherein the first browser server comprises a first browser helper object and the second browser server comprises a second browser helper object, and wherein the first browser helper object is different from the second browser helper object; wherein the first browser helper object on the first browser server accesses the session context from the first active web browser session transmits the session context to the broker service; wherein the second browser helper object initializes the second web browser session based on the serialized session context, and wherein the second web browser session is initialized in a state the same as the first web browser session, in combination with other limitations of claim 1.   As such, claim 1 is allowed.
	Claims 8 and 15 are allowed for reason similar as these for claim 1.
The remaining claims are allowed because of their respective dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571)272-2855. The examiner can normally be reached on Monday-Friday 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/Weiwei Y. Stiltner/
Examiner, Art Unit 2451


/Chris Parry/Supervisory Patent Examiner, Art Unit 2451